Metcalf, J.
The court are of opinion that neither of the matters of exception to the rulings at the trial shows any cause for setting aside the verdict.
1. The direct questions to O. Gould, whether he was authorized to procure, on credit, the articles mentioned in the account annexed to the plaintiff’s writ, and whether he had sold certain enumerated articles to the plaintiffs, seem to us not to have been objectionable as leading questions. Besides; we are not aware of any case in which a new trial has ever been granted for the reason that leading questions, though objected to, have been allowed to be put to a witness.
2. The testimony of Dustin as to what one of the plaintiffs, in 1857, said of O. Gould and his parents’ ignorance of his misconduct, was clearly admissible. How much weight should be given to that testimony was for the consideration of the jury.
3. After the death of the defendant’s testator, the plaintiffs were not competent witnesses. The Gen. Sts. c. 131, § 14, extend as well to an action commenced against a testator and defended by his administrator, as to an action originally commenced against his administrator. The same reason which applies to the latter applies to the former. The testimony given by the testator and by the plaintiffs, before the auditor, after this action was brought against the testator, was received at the trial without objection. But this did not render competent any *467further testimony of the plaintiffs, on the trial by the jury. Nor did the defendant render their further testimony competent by asking one of them, when he was verifying their account book, who delivered the articles charged on the book, which he did not himself deliver. The testimony of parties to their book charges was admissible before parties were made competent witnesses generally, and the testimony of one of the plaintiffs was admitted under the old law on this subject.
4. The testimony of Hay, in confirmation of Perry, was properly admitted. The only possible objection to it which occurs to us is, that Hay as well as Perry should have been called to testify before Bryant was called. But the order in which those witnesses might testify was a matter of judicial discretion, the exercise of which is not subject to revision.

Exceptions overruled.